Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing            Dec 19 2013, 7:13 am
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

RAPHAEL MILES                                       GREGORY F. ZOELLER
Indianapolis Re-Entry Educational Facility          Attorney General of Indiana
Indianapolis, Indiana
                                                    MONIKA PREKOPA TALBOT
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

RAPHAEL MILES,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )         No. 82A01-1306-CR-295
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                  APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                         The Honorable Kelli E. Fink, Magistrate
                             Cause No. 82C01-0004-CF-472



                                        December 19, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Raphael Miles, pro se, appeals the trial court’s denial of his motion to correct

erroneous sentence. The sole issue presented for our review is whether the trial court abused

its discretion when it denied the motion. Finding no abuse of discretion, we affirm.

                              Facts and Procedural History

       The facts indicate that a jury convicted Miles of two counts of class B felony dealing

in cocaine and one count of class A misdemeanor dealing in marijuana. Miles also pled

guilty to being a habitual offender. On June 27, 2001, the trial court sentenced Miles to

concurrent sentences of fifteen years for counts I and III, the class B felonies, and one year

for count II, the class A misdemeanor. The trial court enhanced the sentence on count I by

twenty years for the habitual offender finding, resulting in an aggregate sentence of thirty-

five years.

       Miles appealed to this Court, and we affirmed his convictions in a published opinion.

Miles v. State, 764 N.E.2d 237 (Ind. Ct. App. 2002), trans. denied. Miles subsequently filed

a pro se motion for post-conviction relief, arguing that he was denied the effective assistance

of trial and appellate counsel. The post-conviction court summarily dismissed the petition

with prejudice. However, on appeal, we reversed and remanded to the post-conviction court.

Miles v. State, No. 82A01-0711-PC-529 (Ind. Ct. App. Dec. 31, 2009). Following remand,

the post-conviction court denied the petition on December 22, 2011. Thereafter, on August

13, 2012, Miles filed a pro se motion to correct erroneous sentence. The trial court denied

the motion. This appeal ensued.


                                              2
                                  Discussion and Decision

       We review a trial court’s denial of a motion to correct erroneous sentence only for an

abuse of discretion. Fry v. State, 939 N.E.2d 687, 689 (Ind. Ct. App. 2010). An abuse of

discretion occurs when the trial court’s decision is against the logic and effect of the facts

and circumstances before it. Id. An inmate who believes that he has been erroneously

sentenced may file a motion to correct the sentence pursuant to Indiana Code Section 35-38-

1-15, which provides:

       If the convicted person is erroneously sentenced, the mistake does not render
       the sentence void. The sentence shall be corrected after written notice is given
       to the convicted person. The convicted person and his counsel must be present
       when the corrected sentence is ordered. A motion to correct sentence must be
       in writing and supported by a memorandum of law specifically pointing out the
       defect in the original sentence.

A motion to correct erroneous sentence may be filed only to address a sentence that is

“erroneous on its face.” Robinson v. State, 805 N.E.2d 783, 786 (Ind. 2004). Such motion

may only be used to correct sentencing errors that are clear from the face of the judgment

imposing the sentence in light of the statutory authority. Id. at 787. Claims that require

consideration of the proceedings before, during, or after trial may not be presented by way of

a motion to correct erroneous sentence. Id. Sentencing claims that are not facially apparent

“may be raised only on direct appeal and, where appropriate, by post-conviction

proceedings.” Id. The narrow confines of the procedure for a motion to correct erroneous

sentence are to be strictly applied. Id. at 786.

       Here, Miles challenges the sufficiency of the evidence to support the habitual offender

finding. This is not a proper claim for a motion to correct erroneous sentence because it is

                                               3
not a challenge to a sentence that is erroneous on its face. Instead, it necessarily requires

consideration of the habitual offender charging information as well as evidence presented at

the sentencing hearing, which we may not consider. 1 Moreover, Miles pled guilty to being a

habitual offender and admitted the factual basis underlying that charge. Therefore, Miles

may not directly challenge his habitual offender enhancement. “A person who pleads guilty

is not permitted to challenge the propriety of that conviction on direct appeal.” Collins v.

State, 817 N.E.2d 230, 231 (Ind. 2004). The trial court did not abuse its discretion when it

denied Miles’s motion to correct erroneous sentence.

        Affirmed.

BAKER, J., and NAJAM, J., concur.




        1
          We note that Miles included neither an abstract of judgment nor a judgment of conviction in the
record on appeal. He claims that none exists. This is of no moment for our purposes because his motion to
correct erroneous sentence does not seek review of any facial error in those documents but improperly seeks
consideration of extrinsic evidence.

                                                    4